Case 19-01668-hb   Doc   Filed 05/21/19 Entered 05/21/19 17:00:15   Desc Main
                          Document     Page 1 of 7
Case 19-01668-hb        Doc   Filed 05/21/19 Entered 05/21/19 17:00:15   Desc Main
                               Document     Page 2 of 7




/s/ Louise M. Johnson                                  05/21/2019
Case 19-01668-hb   Doc   Filed 05/21/19 Entered 05/21/19 17:00:15   Desc Main
                          Document     Page 3 of 7
Case 19-01668-hb   Doc   Filed 05/21/19 Entered 05/21/19 17:00:15   Desc Main
                          Document     Page 4 of 7
Case 19-01668-hb   Doc   Filed 05/21/19 Entered 05/21/19 17:00:15   Desc Main
                          Document     Page 5 of 7
Case 19-01668-hb   Doc   Filed 05/21/19 Entered 05/21/19 17:00:15   Desc Main
                          Document     Page 6 of 7
   Case 19-01668-hb   Doc   Filed 05/21/19 Entered 05/21/19 17:00:15   Desc Main
                             Document     Page 7 of 7




                                                /s/ Garrett Woods




May 21         19
